
	

114 HRES 489 IH: Commemorating the 88th Anniversary of Texas Southern University.
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 489
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Ms. Jackson Lee (for herself, Mr. Clyburn, Mr. Al Green of Texas, Mr. Butterfield, Ms. Eddie Bernice Johnson of Texas, Mr. Bishop of Georgia, Mr. Hurd of Texas, Mr. Cummings, Mr. Scott of Virginia, Mrs. Dingell, Ms. DeLauro, Mr. Hoyer, Ms. Pelosi, Mr. Israel, Mr. Richmond, Mr. Engel, and Mr. Doggett) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Commemorating the 88th Anniversary of Texas Southern University.
	
	
 Whereas, on September 14, 1927, the Houston Public School Board agreed to fund the development of 2 junior colleges: Houston Junior College, which later became the University of Houston, and Houston Colored Junior College, which in 1934 was changed to a 4-year college under the name of Houston College for Negroes;
 Whereas in 1936, the Houston College for Negroes graduated its first class comprised of 63 students and in 1943 added its first graduate program;
 Whereas in 1946, Herman Marion Sweatt, an African-American Houston mail carrier, applied to enroll in the law school at the University of Texas but was denied admission because of his race, which prompted him to file suit against the University of Texas;
 Whereas rather than grant admission to Herman Sweatt, the Texas Legislature passed Senate Bill 140 on March 3, 1947, providing for the establishment of a Negro law school in Houston and the creation of a university to surround it;
 Whereas that law school would become the Thurgood Marshall School of Law at Texas Southern University;
 Whereas, on June 5, 1950, the Supreme Court decided Sweatt v. Painter, 339 U.S. 629, which held that the segregated law schools violated the Equal Protection Clause of the 14th Amendment and laid the foundation for the landmark decision in Brown v. Board of Education, 347 U.S. 483 (1954);
 Whereas in 1973, the Texas Legislature designated Texas Southern University as a special purpose institution for urban programming, which led to the creation of 4 additional academic units: the College of Education, the School of Public Affairs, the School of Communications and the Weekend College;
 Whereas Texas Southern University currently offers bachelor’s, master’s and doctoral degree programs in the following academic colleges and schools: the College of Liberal Arts and Behavioral Sciences; the College of Pharmacy and Health Sciences; the College of Science and Technology; the College of Education; the Barbara Jordan-Mickey Leland School of Public Affairs; the School of Communication; the Thurgood Marshall School of Law; the Jesse H. Jones School of Business; the Thomas Freeman Honors College; the College of Continuing Education and the Graduate School;
 Whereas the Thurgood Marshall School of Law has graduated more African-American and Hispanic attorneys than any law school in the State of Texas, including Harry E. Johnson, Sr., the President of the Martin Luther King, Jr. National Memorial; Senfronia Calpernia Thompson, the longest serving woman and African-American in the history of the Texas Legislature; and Linda Reyna Yañez, the first Hispanic woman to serve as a Texas State court appellate judge;
 Whereas over the past 88 years alumni of Texas Southern University have distinguished themselves and their alma mater in virtually every field of civic, social, and economic activity, including Barbara Charline Jordan and George Mickey Leland, the first 2 African-Americans to represent Texas in the United States House of Representatives; Yolanda Adams, Grammy Award winning gospel singer; Kase Lukman Lawal, Chairman and CEO of CAMAC International Corporation; and Michael Strahan, professional football player and national media personality;
 Whereas in addition to Michael Strahan, who was inducted into the National Football League Hall of Fame in 2014, Texas Southern University also boasts several other graduates who went on to distinguished careers in the National Football League, including: Arthur Cox, Fredrick Dean, Kevin Harris, W.K. Hicks, Jack Holmes, James Williams, Gregg Briggs, Charley Frazier, Leroy Mitchell, Andrew Rice, Marvell Simmons, David Thomas, Melvin Baker, Kenny Burrough, Larry Crowe, Willie Ellison, Lloyd Mumphord, Charles Philyaw, Joseph Anderson, Brett Maxie, Warren Wells, Julius Adams, Donald Narcisse, Markus Howell, Cortez Hankton, Oliver Celestin, and Warren Bone; and
 Whereas, although initially established to educate African-Americans, Texas Southern University has become one of the most diverse institutions in Texas, providing a great education to future leaders from every socioeconomic, cultural and ethnic background: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates Texas Southern University on the 88th anniversary of its founding; and
 (2)recognizes the commitment of Texas Southern University to academic excellence, quality instruction, innovative research, and enduring contributions to its community, State, Nation, and the world.
			
